                                                  Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 1 of 15



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                         UNITED STATES DISTRICT COURT
                                            7
                                                                                DISTRICT OF ARIZONA
                                            8
                                            9    Francisco Martinez,                          No. ____________________________
                                           10                          Plaintiff,
                                                                                              COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Chula Vista Landscaping, Inc., an
                                                 Arizona Corporation; Alfredo Zavala and
                       Phoenix, AZ 85060




                                           13    Jane Doe Zavala, a Married Couple;
                        P.O. Box 97066




                                                 Phoebe Sanchez and John Doe Sanchez,
                                           14    a Married Couple; and Manuel Cervantes
                                                 and Jane Doe Cervantes, a Married
                                           15    Couple
                                           16                          Defendant.
                                           17
                                           18          Plaintiff, Francisco Martinez (“Plaintiff”), sues the Defendants, Chula Vista
                                           19
                                                Landscaping, Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John Doe
                                           20
                                                Sanchez, and Manuel Cervantes and Jane Doe Cervantes (collectively, “Defendants”) and
                                           21
                                           22   alleges as follows:
                                           23                               PRELIMINARY STATEMENT
                                           24
                                                       1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           25
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           26
                                           27
                                           28
                                                                                            -1-
                                           29
                                           30
                                                  Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 2 of 15




                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                            1
                                            2   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                            3          2.     The FLSA was enacted “to protect all covered workers from substandard
                                            4
                                                wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            5
                                                728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            6
                                            7   minimum wage of pay for all time spent working during their regular 40-hour
                                            8   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            9
                                                exempt employees one and one-half their regular rate of pay for all hours worked in
                                           10
                                                excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                           11
BENDAU & BENDAU PLLC




                                           12          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                       Phoenix, AZ 85060




                                           13   the State of Arizona.
                        P.O. Box 97066




                                           14
                                                       4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                                           15
                                                payment of wages within the State of Arizona.
                                           16
                                           17                                JURISDICTION AND VENUE

                                           18          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           19
                                                29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                           20
                                                the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           21
                                           22   1367 because the state law claims asserted herein are so related to claims in this action

                                           23   over which this Court has subject matter jurisdiction that they form part of the same case
                                           24
                                                or controversy under Article III of the United States Constitution.
                                           25
                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           26
                                           27   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

                                           28
                                                                                             -2-
                                           29
                                           30
                                                  Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 3 of 15




                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            1
                                            2   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                            3                                             PARTIES
                                            4
                                                        7.    At all material times, Plaintiff is an individual residing in Pima County,
                                            5
                                                Arizona, and is a former employee of Defendants.
                                            6
                                            7           8.    At all material times, Defendant Chula Vista Landscaping, Inc. was a
                                            8   Corporation duly licensed to transact business in the State of Arizona. At all material
                                            9
                                                times, Defendant Chula Vista Landscaping, Inc. does business, has offices, and/or
                                           10
                                                maintains agents for the transaction of its customary business in Pima County, Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12           9.    Defendant Chula Vista Landscaping, Inc. is an Arizona corporation,
                       Phoenix, AZ 85060




                                           13   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                        P.O. Box 97066




                                           14
                                                employer as defined by 29 U.S.C. § 203(d).
                                           15
                                                        10.   Under the FLSA, Chula Vista Landscaping, Inc. is an employer. The FLSA
                                           16
                                           17   defines “employer” as any person who acts directly or indirectly in the interest of an

                                           18   employer in relation to an employee. At all relevant times, Chula Vista Landscaping, Inc.
                                           19
                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                           20
                                                the conditions of employment, determined the rate and method of payment, and
                                           21
                                           22   maintained employment records in connection with Plaintiff’s employment with

                                           23   Defendants. As a person who acted in the interest of Defendants in relation to the
                                           24
                                                company’s employees, Chula Vista Landscaping, Inc. is subject to liability under the
                                           25
                                                FLSA.
                                           26
                                           27
                                           28
                                                                                              -3-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 4 of 15




                                                      11.    Defendant Alfredo Zavala and Jane Doe Zavala are, upon information and
                                            1
                                            2   belief, husband and wife. They have caused events to take place giving rise to the claims
                                            3   in this Complaint as to which their marital community is fully liable. Alfredo Zavala and
                                            4
                                                Jane Doe Zavala are owners of Chula Vista Landscaping, Inc. and were at all relevant
                                            5
                                                times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            6
                                            7         12.    Under the FLSA, Defendants Alfredo Zavala and Jane Doe Zavala are
                                            8   employers. The FLSA defines “employer” as any individual who acts directly or
                                            9
                                                indirectly in the interest of an employer in relation to an employee. Alfredo Zavala and
                                           10
                                                Jane Doe Zavala are owners of Chula Vista Landscaping, Inc. At all relevant times, they
                                           11
BENDAU & BENDAU PLLC




                                           12   had the authority to hire and fire employees, supervised and controlled work schedules or
                       Phoenix, AZ 85060




                                           13   the conditions of employment, determined the rate and method of payment, and
                        P.O. Box 97066




                                           14
                                                maintained employment records in connection with Plaintiff’s employment with
                                           15
                                                Defendants. As persons who acted in the interest of Defendants in relation to the
                                           16
                                           17   company’s employees, Alfredo Zavala and Jane Doe Zavala are subject to individual

                                           18   liability under the FLSA.
                                           19
                                                      13.    Defendant Phoebe Sanchez and John Doe Sanchez are, upon information
                                           20
                                                and belief, husband and wife. They have caused events to take place giving rise to the
                                           21
                                           22   claims in this Complaint as to which their marital community is fully liable. Phoebe

                                           23   Sanchez and John Doe Sanchez are owners of Chula Vista Landscaping, Inc. and were at
                                           24
                                                all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                           25
                                                      14.    Under the FLSA, Defendants Phoebe Sanchez and John Doe Sanchez are
                                           26
                                           27   employers. The FLSA defines “employer” as any individual who acts directly or

                                           28
                                                                                           -4-
                                           29
                                           30
                                                  Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 5 of 15




                                                indirectly in the interest of an employer in relation to an employee. Phoebe Sanchez and
                                            1
                                            2   John Doe Sanchez are owners of Chula Vista Landscaping, Inc. At all relevant times,
                                            3   they had the authority to hire and fire employees, supervised and controlled work
                                            4
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                            5
                                                and maintained employment records in connection with Plaintiff’s employment with
                                            6
                                            7   Defendants. As persons who acted in the interest of Defendants in relation to the
                                            8   company’s employees, Phoebe Sanchez and John Doe Sanchez are subject to individual
                                            9
                                                liability under the FLSA.
                                           10
                                                       15.    Defendant Manuel Cervantes and Jane Doe Cervantes are, upon
                                           11
BENDAU & BENDAU PLLC




                                           12   information and belief, husband and wife. They have caused events to take place giving
                       Phoenix, AZ 85060




                                           13   rise to the claims in this Complaint as to which their marital community is fully liable.
                        P.O. Box 97066




                                           14
                                                Manuel Cervantes and Jane Doe Cervantes are owners of Chula Vista Landscaping, Inc.
                                           15
                                                and were at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. §
                                           16
                                           17   203(d).

                                           18          16.    Under the FLSA, Defendants Manuel Cervantes and Jane Doe Cervantes
                                           19
                                                are employers. The FLSA defines “employer” as any individual who acts directly or
                                           20
                                                indirectly in the interest of an employer in relation to an employee. Manuel Cervantes
                                           21
                                           22   and Jane Doe Cervantes are owners of Chula Vista Landscaping, Inc. At all relevant

                                           23   times, they had the authority to hire and fire employees, supervised and controlled work
                                           24
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           25
                                                and maintained employment records in connection with Plaintiff’s employment with
                                           26
                                           27   Defendants. As persons who acted in the interest of Defendants in relation to the

                                           28
                                                                                            -5-
                                           29
                                           30
                                                  Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 6 of 15




                                                company’s employees, Manuel Cervantes and Jane Doe Cervantes are subject to
                                            1
                                            2   individual liability under the FLSA.
                                            3          17.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                            4
                                                Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            5
                                                Defendants, as alleged herein.
                                            6
                                            7          18.    Defendants, and each of them, are sued in both their individual and
                                            8   corporate capacities.
                                            9
                                                       19.    Defendants are jointly and severally liable for the injuries and damages
                                           10
                                                sustained by Plaintiff.
                                           11
BENDAU & BENDAU PLLC




                                           12          20.    At all relevant times, Plaintiff was an “employee” of Defendants Chula
                       Phoenix, AZ 85060




                                           13   Vista Landscaping, Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John
                        P.O. Box 97066




                                           14
                                                Doe Sanchez, and Manuel Cervantes and Jane Doe Cervantes as defined by the FLSA, 29
                                           15
                                                U.S.C. § 201, et seq.
                                           16
                                           17          21.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to

                                           18   Defendants Chula Vista Landscaping, Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe
                                           19
                                                Sanchez and John Doe Sanchez, and Manuel Cervantes and Jane Doe Cervantes.
                                           20
                                                       22.    At all relevant times, Chula Vista Landscaping, Inc., Alfredo Zavala and
                                           21
                                           22   Jane Doe Zavala, Phoebe Sanchez and John Doe Sanchez, and Manuel Cervantes and

                                           23   Jane Doe Cervantes were and continue to be “employers” as defined by the FLSA, 29
                                           24
                                                U.S.C. § 201, et seq.
                                           25
                                           26
                                           27
                                           28
                                                                                             -6-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 7 of 15




                                                       23.   The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            1
                                            2   Defendants Chula Vista Landscaping, Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe
                                            3   Sanchez and John Doe Sanchez, and Manuel Cervantes and Jane Doe Cervantes.
                                            4
                                                       24.   At all relevant times, Plaintiff was an “employee” of Defendants Chula
                                            5
                                                Vista Landscaping, Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John
                                            6
                                            7   Doe Sanchez, and Manuel Cervantes and Jane Doe Cervantes as defined by the Arizona
                                            8   A.R.S. § 23-350, et seq.
                                            9
                                                       25.   At all relevant times, Defendants Chula Vista Landscaping, Inc., Alfredo
                                           10
                                                Zavala and Jane Doe Zavala, Phoebe Sanchez and John Doe Sanchez, and Manuel
                                           11
BENDAU & BENDAU PLLC




                                           12   Cervantes and Jane Doe Cervantes were and continue to be “employers” as defined by
                       Phoenix, AZ 85060




                                           13   A.R.S. § 23-350.
                        P.O. Box 97066




                                           14
                                                       26.   At all relevant times, Plaintiff was an “employee” of Defendants Chula
                                           15
                                                Vista Landscaping, Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John
                                           16
                                           17   Doe Sanchez, and Manuel Cervantes and Jane Doe Cervantes as defined by A.R.S. § 23-

                                           18   362.
                                           19
                                                       27.   At all relevant times, Defendants Chula Vista Landscaping, Inc., Alfredo
                                           20
                                                Zavala and Jane Doe Zavala, Phoebe Sanchez and John Doe Sanchez, and Manuel
                                           21
                                           22   Cervantes and Jane Doe Cervantes were and continue to be “employers” as defined by

                                           23   A.R.S. § 23-362.
                                           24
                                                       28.   Defendants Chula Vista Landscaping, Inc., Alfredo Zavala and Jane Doe
                                           25
                                                Zavala, Phoebe Sanchez and John Doe Sanchez, and Manuel Cervantes and Jane Doe
                                           26
                                           27
                                           28
                                                                                           -7-
                                           29
                                           30
                                                  Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 8 of 15




                                                Cervantes individually and/or through an enterprise or agent, directed and exercised
                                            1
                                            2   control over Plaintiff’s work and wages at all relevant times.
                                            3          29.    Plaintiff, in his work for Defendants Chula Vista Landscaping, Inc.,
                                            4
                                                Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John Doe Sanchez, and
                                            5
                                                Manuel Cervantes and Jane Doe Cervantes, was employed by an enterprise engaged in
                                            6
                                            7   commerce that had annual gross sales of at least $500,000.
                                            8          30.    At all relevant times, Plaintiff, in his work for Defendants Chula Vista
                                            9
                                                Landscaping, Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John Doe
                                           10
                                                Sanchez, and Manuel Cervantes and Jane Doe Cervantes, was engaged in commerce or
                                           11
BENDAU & BENDAU PLLC




                                           12   the production of goods for commerce.
                       Phoenix, AZ 85060




                                           13          31.    At all relevant times, Plaintiff, in his work for Chula Vista Landscaping,
                        P.O. Box 97066




                                           14
                                                Inc., Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John Doe Sanchez, and
                                           15
                                                Manuel Cervantes and Jane Doe Cervantes, was engaged in interstate commerce.
                                           16
                                           17          32.    Plaintiff, in his work for Defendants Chula Vista Landscaping, Inc.,

                                           18   Alfredo Zavala and Jane Doe Zavala, Phoebe Sanchez and John Doe Sanchez, and
                                           19
                                                Manuel Cervantes and Jane Doe Cervantes, regularly handled goods produced or
                                           20
                                                transported in interstate commerce.
                                           21
                                           22                                 NATURE OF THE CLAIM

                                           23          33.    Defendants own and/or operate as Chula Vista Landscaping, an enterprise
                                           24
                                                located in Pima County, Arizona.
                                           25
                                                       34.    Plaintiff was hired by as a helper and worked for Defendants between
                                           26
                                           27   approximately February 20, 2020 and May 14, 2020.

                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 9 of 15




                                                      35.       Defendants, in their sole discretion, agreed to pay Plaintiff $12.25 per hour
                                            1
                                            2   for all hours he worked.
                                            3         36.       As a helper, Plaintiff’s primary job duties included, but were not limited to,
                                            4
                                                trimming trees, raking leaves, and picking up branches and trimmings.
                                            5
                                                      37.       During the time that Plaintiff worked for Defendants, Plaintiff worked
                                            6
                                            7   approximately between 38 and 40 hours per week.
                                            8         38.       On approximately May 6, 2020, one of Defendants’ tree trimmers allegedly
                                            9
                                                went missing.
                                           10
                                                      39.       On approximately May 11, 2020, Defendants terminated Plaintiff’s
                                           11
BENDAU & BENDAU PLLC




                                           12   employment.
                       Phoenix, AZ 85060




                                           13         40.       On approximately May 14, 2020, Plaintiff attempted to pick up his
                        P.O. Box 97066




                                           14
                                                paycheck from Defendants.
                                           15
                                                      41.       Defendants claimed that Plaintiff was responsible for the missing tree
                                           16
                                           17   trimmer and demanded that Plaintiff pay them $130.00 to compensated them for it.

                                           18         42.       Defendants refused to pay Plaintiff unless he paid them back for the tree
                                           19
                                                trimmer.
                                           20
                                                      43.       Plaintiff refused to pay Defendants and Defendants refused to pay Plaintiff
                                           21
                                           22   his paycheck.

                                           23         44.       Defendants paid Plaintiff on a weekly basis on Thursdays.
                                           24
                                                      45.       Plaintiff should have received a paycheck on May 14 to cover work
                                           25
                                                performed during the week of May 4, 2020 and a paycheck on May 21 to cover work
                                           26
                                           27   performed on May 11, 2020.

                                           28
                                                                                              -9-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 10 of 15




                                                      46.    To date, Defendants have not paid Plaintiff either the May 14 or May 21
                                            1
                                            2   paycheck.
                                            3         47.    Plaintiff is owed for approximately 50 hours for those two weeks.
                                            4
                                                      48.    As a result of Defendants’ having willfully and improperly refused to pay
                                            5
                                                Plaintiff his paychecks for his final two weeks of work, Defendants failed to pay the
                                            6
                                            7   applicable minimum wage to Plaintiff.
                                            8         49.    As a result of Defendants’ having willfully and improperly refused to pay
                                            9
                                                Plaintiff his paychecks for his final two weeks of work, Defendants violated 29 U.S.C. §
                                           10
                                                206(a).
                                           11
BENDAU & BENDAU PLLC




                                           12         50.    As a result of Defendants’ having willfully and improperly refused to pay
                       Phoenix, AZ 85060




                                           13   Plaintiff his paychecks for his final two weeks of work, Defendants have violated the
                        P.O. Box 97066




                                           14
                                                AMWA, A.R.S. § 23-363.
                                           15
                                                      51.    Defendants have and continue to violate the FLSA by not paying Plaintiff
                                           16
                                           17   the full applicable minimum wage for all hours worked during his regular workweeks.

                                           18         52.    Defendant have and continue to violate the AMWA by not paying Plaintiff
                                           19
                                                the full applicable minimum wage for all hours worked during his regular workweeks.
                                           20
                                                      53.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                           21
                                           22   wages owed for all hours worked during final two weeks of work for Defendants.

                                           23         54.    Plaintiff is a covered employee within the meaning of the FLSA.
                                           24
                                                      55.    Plaintiff is a covered employee within the meaning of the AMWA.
                                           25
                                                      56.    Plaintiff is a covered employee within the meaning of the AWA.
                                           26
                                           27         57.    Plaintiff was a non-exempt employee.

                                           28
                                                                                           -10-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 11 of 15




                                                       58.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            1
                                            2   of his rights under the FLSA.
                                            3          59.    Defendants individually and/or through an enterprise or agent, directed and
                                            4
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                            5
                                                       60.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            6
                                            7   from Defendants compensation for unpaid wages, an additional amount equal amount as
                                            8   liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            9
                                                29 U.S.C. § 216(b).
                                           10
                                                       61.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           11
BENDAU & BENDAU PLLC




                                           12   from Defendants compensation for unpaid wages, an additional amount equal to twice the
                       Phoenix, AZ 85060




                                           13   unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                        P.O. Box 97066




                                           14
                                                this action under A.R.S § 23-363.
                                           15
                                                       62.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           16
                                           17   from Defendants compensation for his unpaid wages at an hourly rate, to be proven at

                                           18   trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,
                                           19
                                                and his costs incurred under A.R.S. § 23-355.
                                           20
                                                                  COUNT ONE: FAIR LABOR STANDARDS ACT
                                           21                        FAILURE TO PAY MINIMUM WAGE
                                           22
                                                       63.    Plaintiff realleges and incorporates by reference all allegations in all
                                           23
                                           24   preceding paragraphs.

                                           25          64.    Defendants willfully and improperly refused to pay Plaintiff his paychecks
                                           26   for his final two weeks of work.
                                           27
                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 12 of 15




                                                       65.         As a result, Defendants failed to pay the applicable minimum wage to
                                            1
                                            2   Plaintiff.
                                            3          66.         Defendants’ practice of willfully and improperly refused to pay Plaintiff his
                                            4
                                                paychecks for his final two weeks of work, 29 U.S.C. § 206(a).
                                            5
                                                       67.         Plaintiff is therefore entitled to compensation for the full applicable
                                            6
                                            7   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            8   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            9
                                                       WHEREFORE, Plaintiff, Francisco Martinez, respectfully requests that this
                                           10
                                                Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           11
BENDAU & BENDAU PLLC




                                           12          A.          For the Court to declare and find that the Defendant committed one of more
                       Phoenix, AZ 85060




                                           13                      of the following acts:
                        P.O. Box 97066




                                           14
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           15
                                                                          206(a), by failing to pay proper minimum wages;
                                           16
                                           17                ii.          Willfully violated minimum wage provisions of the FLSA, 29

                                           18                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                           19
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           20
                                                                   determined at trial;
                                           21
                                           22          C.          For the Court to award compensatory damages, including liquidated

                                           23                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           24
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           25
                                           26
                                           27
                                           28
                                                                                                 -12-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 13 of 15




                                                       E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            1
                                            2                 action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            3                 forth herein;
                                            4
                                                       F.     Such other relief as this Court shall deem just and proper.
                                            5
                                                                 COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                            6
                                                                     FAILURE TO PAY MINIMUM WAGE
                                            7
                                                       68.    Plaintiff realleges and incorporates by reference all allegations in all
                                            8
                                            9   preceding paragraphs.

                                           10          69.    Defendants willfully and improperly refused to pay Plaintiff his paychecks
                                           11
BENDAU & BENDAU PLLC




                                                for his final two weeks of work.
                                           12
                                                       70.    As a result, Defendants failed to pay the applicable minimum wage to
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   Plaintiff.

                                           15          71.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           16
                                                required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           17
                                                       72.    Plaintiff is therefore entitled to compensation for the full applicable
                                           18
                                           19   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to

                                           20   twice the unpaid wages as liquidated damages, together with interest, reasonable
                                           21   attorney’s fees, and costs.
                                           22
                                                       WHEREFORE, Plaintiff, Francisco Martinez, respectfully requests that this
                                           23
                                           24   Court grant the following relief in Plaintiff’s favor, and against Defendants:

                                           25          A.     For the Court to declare and find that the Defendants committed one of
                                           26                 more of the following acts:
                                           27
                                           28
                                                                                            -13-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 14 of 15




                                                             i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                            1
                                            2                            363, by failing to pay proper minimum wages;
                                            3               ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                            4
                                                                         § 23-363 by willfully failing to pay proper minimum wages;
                                            5
                                                      B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            6
                                            7                     determined at trial;
                                            8         C.          For the Court to award compensatory damages, including liquidated
                                            9
                                                                  damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           10
                                                      D.          For the Court to award prejudgment and post-judgment interest;
                                           11
BENDAU & BENDAU PLLC




                                           12         E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                       Phoenix, AZ 85060




                                           13                     action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                        P.O. Box 97066




                                           14
                                                                  herein;
                                           15
                                                      F.          Such other relief as this Court shall deem just and proper.
                                           16
                                           17                               COUNT THREE: ARIZONA WAGE ACT
                                                                              FAILURE TO PAY WAGES OWED
                                           18
                                           19         73.         Plaintiff realleges and incorporates by reference all allegations in all

                                           20   preceding paragraphs.
                                           21         74.         Defendants willfully failed or refused to pay Plaintiff wages for the hours
                                           22
                                                that Plaintiff worked for them during the final two workweeks of his employment.
                                           23
                                           24         75.         Defendant’s practice of willfully failing to pay Plaintiff wages for labor

                                           25   performed violates the AWA, A.R.S. § 23-351.
                                           26
                                           27
                                           28
                                                                                                -14-
                                           29
                                           30
                                                 Case 4:20-cv-00229-EJM Document 1 Filed 05/27/20 Page 15 of 15




                                                       76.    Plaintiff is therefore entitled to compensation for the full applicable wages
                                            1
                                            2   at an hourly rate, to be proven at trial, in an amount treble the unpaid wages, together
                                            3   with interest, and costs of this action.
                                            4
                                                       WHEREFORE, Plaintiff, Francisco Martinez, individually, respectfully requests
                                            5
                                                that this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                            8                 23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                            9
                                                       B.     For the Court to award compensatory damages, including treble the amount
                                           10
                                                              of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           11
BENDAU & BENDAU PLLC




                                           12                 at trial;
                       Phoenix, AZ 85060




                                           13          C.     For the Court to award prejudgment and post-judgment interest;
                        P.O. Box 97066




                                           14
                                                       D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                           15
                                                       E.     Such other relief as this Court shall deem just and proper.
                                           16
                                           17
                                           18                                    JURY TRIAL DEMAND
                                           19
                                                       Plaintiff hereby demands a trial by jury on all issues so triable.
                                           20
                                                       RESPECTFULLY SUBMITTED this 27th Day of May, 2020.
                                           21
                                           22                                              BENDAU & BENDAU PLLC

                                           23                                                      By: /s/ Christopher J. Bendau
                                           24                                                      Clifford P. Bendau, II
                                                                                                   Christopher J. Bendau
                                           25                                                      Attorney for Plaintiff

                                           26
                                           27
                                           28
                                                                                            -15-
                                           29
                                           30
